Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered May 8, 2014. The order, among other things, granted the motion of defendant Ahmad Bilal, M.D., for partial summary judgment and dismissed plaintiff’s cause of action for wrongful death against him.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Barnaba-Hohm v St. Joseph’s Hosp. Health Ctr. ([appeal No. 1] 130 AD3d 1482 [2015]). Present — Centra, J.P., Carni, Lindley and DeJoseph, JJ.